[Cite as Sengstock v. Twinsburg, 2022-Ohio-314.]




LOREN C. SENGSTOCK                                 Case No. 2021-00330PQ

       Requester                                   Judge Patrick E. Sheeran

       v.                                          JUDGMENT ENTRY

CITY OF TWINSBURG

       Respondent



        {¶1} On November 17, 2021, a Special Master issued a Report and
Recommendation (R&R) in this public-records case. The Special Master recommends
(1) a finding by the Court that Respondent has failed to produce public records in
violation of R.C. 149.43(B)(1), (2) issuance of an order directing Respondent to
“disclose the redacted employee names,” (3) issuance of an order directing that
Requester is entitled to recover from Respondent the costs associated with this action,
including the twenty-five-dollar filing fee, and (3) assessment of court costs to
Respondent.
        {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and
recommendation, unless it determines that there is an error of law or other defect
evident on the face of the report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of November 17, 2021.
The Court adopts the Report and Recommendation.                   The Court finds that that
Respondent has failed to produce public records in violation of R.C. 149.43(B)(1). The
Court ORDERS Respondent to forthwith disclose certain redacted employee names, as
Case No. 2021-00330PQ                       -2-                       JUDGMENT ENTRY



set forth in the Report and Recommendation. Requester is entitled to recover from
Respondent the amount of the filing fee of twenty-five dollars and any other costs
associated with the action that are incurred by Requester, but Requester is not entitled
to recover attorney fees. Court costs are assessed to Respondent. The Clerk shall
serve upon all parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK E. SHEERAN
                                           Judge

Filed January 6, 2022
Sent to S.C. Reporter 2/4/22